ACCEPTED
                                                                                                            14-15-00750-CV
                                                                                    FOURTEENTH     9/3/2015
                                                                                                      COURT4:59:14    PM
                                                                                                              OF APPEALS
                                                                             Chris Daniel - District Clerk Harris County
                                                                                                         HOUSTON,     TEXAS
                                                                                                Envelope    No. 6792610
                                                                                                      9/21/2015   4:05:17 PM
                                                                                                       By: DAVIA FORD
                                                                                                     CHRISTOPHER      PRINE
                                                                                            Filed: 9/3/2015 4:59:14 PMCLERK

                                 CAUSE NO. 2011-52441-D

Miguel Herrera, Leonor Castaneda,                  §      IN THE DISTRICT FILED
                                                                          COURT IN
                                                                                   OF
Jose Salvador Herrera Castaneda,                   §                    14th COURT OF APPEALS
David Leobardo Herrera Castaneda,                  §                       HOUSTON, TEXAS
Jasmin Guadalupe Herrera Castaneda                 §                    9/21/2015 4:05:17 PM
and Jesus Emanuel Herrera Castaneda                §                    CHRISTOPHER A. PRINE
                                                                                 Clerk
                                                   §
       Plaintiffs,                                 §
                                                   §
v.                                                 §      HARRIS COUNTY, TEXAS
                                                   §
EOG Resources, Inc.,                               §
The Crosby Group, LLC,                             §
Patterson (GP) LLC, Patterson-UTI                  §
Energy Inc., Patterson-UTI Drilling                §
Company LLC, Patterson Petroleum, LLC              §
Ambar Lone Star Fluid Services,                    §
and John Does 1-5,                                 §
                                                   §
Defendants.                                        §      334TH JUDICIAL DISTRICT

                            Plaintiff’s Amended Notice of Appeal

TO THE HONORABLE JUDGE OF THIS COURT:

       Notice is hereby given that Plaintiffs, Miguel Herrera, Leonor Castaneda, Jose Salvador

Herrera Castaneda, David Leobardo Herrera Castaneda, Jasmin Guadalupe Herrera Castaneda

and Jesus Emanuel Herrera Castaneda, hereby appeals to the First or Fourteenth Court of

Appeals from the Order granting Defendant EOG Resources, Inc.’s Motion for Traditional

Summary Judgment and the Order granting Defendant EOG Resources, Inc.’s Motion for No-

Evidence Summary Judgment, both entered in this action on the 6th day of July, 2015.
Respectfully submitted,

ARNOLD & ITKIN, LLP

/s/ Caj D. Boatright
____________________________
Kurt Arnold
State Bar No. 24036150
karnold@arnolditkin.com
Caj D. Boatright
State Bar No. 24036237
cboatright@arnolditkin.com
6009 Memorial Drive
Houston, Texas 77007
Telephone: (713) 222-3800
Facsimile: (713) 222-3850

e-service@arnolditkin.com

COUNSEL FOR PLAINTIFFS


THE KIM LAW FIRM

/s/ John Kim

John Kim
State Bar No. 00784393
jhk@thekimlawfirm.com
4309 Yoakum Blvd., #2000
Houston, Texas 77006
Telephone: (713) 522-1177
Facsimile: (888) 809-6793

CO-COUNSEL FOR PLAINTIFFS
                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to all counsel of record in accordance with the Texas Rules of Civil Procedure
on this 3rd day of September, 2015.

Douglas D’Arche
Baker Hostetler
811 Main, Suite 1100
Houston, TX 77002
        Counsel for EOG Resources, Inc.

Tim Hurley
Jose R. Cot
Hurley & Cot
365 Canal Street, Suite 2750
New Orleans, Louisiana 70130
         Counsel for The Crosby Group, Inc.

David Merkley
Sarah Jones
Germer Gertz LLP
333 Clay Street, Suite 4950
Houston, Texas 77002
        Counsel for Basin Engineering, LLC



                                              /s/ Caj D. Boatright
                                              _______________________________
                                              Caj D. Boatright